Citation Nr: 1452835	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-44 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1968 and September 1971 to February 1984.  This included service within the Republic of Vietnam, and awards of the Combat Medical Badge and Purple Heart.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

The Board remanded the case in April 2014 for obtaining the Veteran's outstanding VA treatment records, and VA examinations.  The case has since been returned to the Board for appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's August 2013 hearing is of record in Virtual VA.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Initially, the Veteran meets the criteria for a schedular TDIU as of June 17, 2005.  A schedular TDIU may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  If there is only one such disability, it must be rated at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, one disability includes those resulting from common etiology or a single accident or multiple injuries incurred in action.  38 C.F.R. § 4.16(a). 

Here, the Veteran is assigned the following evaluations based on the incident for which he was awarded the Purple Heart: posttraumatic stress disorder (PTSD) at 30 percent; residuals of shrapnel wound of the chest at 20 percent, residuals of shrapnel wound of the left arm at 10 percent, and residuals of shrapnel wound of the neck at 10 percent.  He is also in receipt of noncompensable evaluations for shrapnel wounds of the right leg, each buttock, and back.  Together, these disabilities equal 60 percent.  The effective date of that 60 percent combined evaluation based upon injuries incurred in combat is June 17, 2005.  

Additionally, the Veteran is in receipt of a 10 percent evaluation for a lobectomy and a 20 percent evaluation for a scar due to a thoracotomy as the residual disabilities of lung cancer associated with herbicide exposure.  These additional disability evaluations bring his combined evaluation to 70 percent as of November 2008.  Moreover, in November 2004 the Veteran secured service connection for bilateral hearing loss with a noncompensable evaluation.  In August 2014, the AOJ increased that evaluation to 20 percent, bringing the Veteran's total combined evaluation to 80 percent effective June 2014.  

On remand, the Veteran had VA examinations for his hearing loss, shrapnel wounds, and PTSD.  However, the AOJ did not afford him a VA examination including pulmonary function testing to specifically address the residual disability caused by his lung cancer.  The most recent pulmonary function testing on record is from March 2009.  The AOJ further failed to conduct a social and industrial survey to address the functional effects of the service-connected disabilities in conjunction.  The Veteran indicated in his hearing testimony that his PTSD plays a role in his unemployment as it causes irritability that hinders his ability to interact with people, but also specified that the residual disabilities of lung cancer cause a lack of strength and stamina.  He reiterated this contention to the May 2014 VA PTSD examiner.  Therefore, further remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Centers, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Denver and Cheyenne VMACs and from the Greeley and Fort Collins CBOCs for treatment since April 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

2.  After obtaining any outstanding VA treatment records, provide the Veteran with an appropriate examination to determine the current severity of the residual disability caused by lung cancer associated with herbicide exposure.  The claims file, including a copy of this remand, must be made available to the examiner prior to the examination.

All necessary tests, including pulmonary function testing, must be conducted and clinical findings must be recorded in detail.  The pulmonary function testing must be conducted both pre- and post-drug therapy and must so state.  The examiner must review the results of any testing prior to completion of the report.  Specifically, the pulmonary function testing must provide a value for FVC (Forced Vital Capacity), FEV-1 (Forced Expiratory Volume in one second), and a value for DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method); each expressed as a percentage of predicted value.  The pulmonary function testing must also provide a value for the Veteran's maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation).  

The examiner must further state whether the Veteran experiences cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or requires outpatient oxygen therapy.  If the examiner cannot provide any requested opinion without resorting to mere speculation, the examiner must explain why speculation is required.  

The pulmonary function testing results must be associated with the claims file.

3.  After completing the foregoing development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  

The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected shrapnel wounds, PTSD, residuals of lung cancer status-post lobectomy, status-post thoracotomy scars, and bilateral hearing loss.  

4.  Finally, and after completing any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



